 184DECISIONSOF NATIONALLABOR RELATIONS BOARDMurray Ohio Manufacturing CompanyandInternational Union,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America,AFL-CIO.CasesNos. 26-CA-883 and26-CA-884.July 20, 1960DECISION AND ORDEROn March 22, 1960, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices and recom-mended that the complaint be dismissed with respect to such alle-gations.Thereafter, the Respondent and the Charging Union filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner except as modified herein.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (1) by the statement of Plant Engineer Flanni-gan to employee O'Rear regarding the wearing of a union button byO'Rear and his subsequent remark in which he offered to negotiatewith O'Rear.'We do not agree, however, with the Trial Examiner'sfindings that the respondent likewise violated Section 8(a) (1) byForeman Hardison's statements to employees Nutt and Land and byForeman Heller's questioning of employee Woodall.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Murray Ohio Manu-facturing Company, its officers, agents, successors, and assigns, shall :1.Cease and desist from:(a)Promising economic benefits in order to influence employees intheir choice of a labor organization.1SeeUntion Furniture Company, Inc.,118 NLRB 1148, 1155.128 NLRB No. 14. MURRAY OHIO MANUFACTURING COMPANY185(b)Discouragingmembership in International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, AFL-CIO, or any other labor organization of its employees,by discriminating in regard to the hire and tenure of their employ-ment, or any term or condition of employment.(c)In any like or related manner interferring with, restraining,or coercing employees in the exercise of the right to self-organization,to form labor organizations, to join or assist International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) -Make George II. O'Rear whole for any loss of earnings hemay have suffered by reason of the Respondent's discriminationagainst him, in the manner set forth in that section of the Intermedi-ate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all records necessary to analyze the amount of backpay due underthe terms of this Order.(c)Post at its plant in Lawrenceburg, Tennessee, copies of thenotice attached hereto marked "Appendix." 2Copies of said notice,to be furnished by the Regional Director for the Twenty-sixth Region,shall, after being duly signed by Respondent, be posted immediatelyupon receipt thereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places including all places where noticesto employees are customarily posted.Respondent shall take reason-able steps to insure that such notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Twenty-sixth Region,in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order-" 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in International Union,United Automobile, Aircraft and Agricultural Implement Work-ers ofAmerica, AFL-CIO, or any labor organization, by dis-criminating in respect to the hire, tenure, or other conditions ofemployment of any employee.WE WILL NOT promise economic benefits in order to influenceemployees in their choice of a labor organization.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right toself-organization,to form labor organizations, to join or assistthe above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL make George H. O'Rear whole for any loss of paysuffered as a result of the discrimination against him.MU RAYOFIIOMANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon separate charges duly filed, the General Counsel of the National LaborRelations Board,for the Regional Director of the Tenth Region(Atlanta, Georgia),issued a consolidated complaint,dated October 28,1959, againstMurray OhioManufacturing Company, herein called the Respondent or the Company, allegingthat the Respondent had engaged in certain unfair labor practices within the mean-ing of Section 8(a)(1) and(3) and Section 2(6) and(7) of the National LaborRelations Act, as amended.Respondent filed an answer on October 30, 1959,inwhich it admitted the juris-dictional allegations of the complaint,but denied the commission of any unfairlabor practices.Pursuant to notice,a hearing was held at Lawrenceburg,Tennessee, on January26 and 27,1960, before the duly designated Trial Examiner.At the start of the MURRAY OHIOMANUFACTURING COMPANY187hearing the General Counsel moved to amend the complaint by striking therefroman allegation that Respondent discriminatorily assigned an employee,one JamesSnider, to more arduous and onerous tasks than those to which he ordinarilywould have beenassigned.The motion was granted without objection.At theclose of the hearing, Respondent moved to dismiss the complaint.This motion,upon which ruling was reserved,isdisposed of as hereinafter indicated.Briefssubmittedby theUnion,the General Counsel, and the Respondent have been care-fully considered.Based upon the record as a whole, and upon my observation of the witnesses, Iherebymake the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is an Ohio corporation with its principal office and plant locatedat Lawrenceburg,Tennessee,where it is engaged in the manufacture and sale ofvelocipedes,bicycles,wheel toys, and fans.During the year 1959,Respondentmanufactured, sold, and shipped products valued in excess of $100,000 directly tocustomers located outside the State of Tennessee.Ifind that Respondent is andhas been engaged in commerce within the meaning of the ActII.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers of America, AFL-CIO, hereinafter referred to as the Union,isa labororganizationwithin themeaning ofSection 2(5) of the Act.HL THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThis is the third unfair labor practice proceeding brought against this Respondentsince it moved its plant from Cleveland, Ohio, to Lawrenceburg, Tennessee, in 1956Having been the collective-bargaining representative of Respondent'semployeesat the Cleveland plant, the Charging Union undertook an organizational campaignat the Lawrenceburg plant after it was moved to that location.A representativepetitionwas filed about August 14, 1957, in Case No. 10-RC-3872. The Unionsubsequently lost a Board-conducted election on September 11, 1957.Thereafter,in a consolidated proceeding which involved objections to the election and certainunfair labor practice charges also filed by the Union against the Respondent inCase No. 10-CA-3040, the Board issued a Decision, Order, and Direction ofElection, reported at 122 NLRB 1306, in which it found merit to the objections andordered that the election be set aside and that a new election be held.The Boardalso found that the Respondent had committed certain independent violations ofSection 8 (a)( 1 ), but dismissed an allegation that an employee had been dischargedin violation of Section 8(a) (3).In a subsequent proceeding,based upon new unfair labor practice charges in-volving the same parties,Trial Examiner Lee J. Best issued an Intermediate Reportand Recommended Order in Case No. 10-CA-3481, et al., on November 19, 1959.The latter case is pending before the Board for decision as of this writing.B.The second organizational campaign;evidence relating to allegations ofinterference,restraint,and coercionIn consequence of the Board's direction of a second election, the Union under-took a second organizational drive among Respondent'semployees beginning inearly August 1959.Followingthe distribution of handbills,the first union meetingattendedby employeeswas held onAugust 8, 1959.At this meeting 39 employeessigned a letter in the nature of a petition addressedtoW. H.Hannon,vice presidentof the Respondent,which statedas follows:DEAR MR. HANNON:Please be advised that the following employees in yourplant have volunteered to serve on the organizing committeefor theInternationalUnion,UnitedAutomobile,Aircraft and AgriculturalImplement Workers ofAmerica, AFL-CIO.Name of employeeClock Number[Signatures affixed]Letters of identical content dated August 11,12, 15,18, 22, and 29, 1959, bearingthe signatures of additional employees who signed on the dates indicated, were 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsequently sent to the Respondent.The Respondent concededly received eachof the above letters, including the letter of August 8, there being a total of 88employees who signed as having volunteered to serve on the Union'sorganizingcommittee.'At the meeting of August 8, and on occasions which followed, buttons the sizeof a half dollar bearing the insignia"Vote UAW-CIO"and tee shirts with theinscription"Vote UAW"were distributed among the members of the organizingcommittee.There is no dispute but that these items were worn by employees atthe plant.In response to the letters identifying the members of the organizingcommittee,Respondent sent the following notice, datedAugust 17,to each of themembers of the committee:Ithas come to my attention through a communication from them,that theUnited Automobile Workers' Union has again started to campaign in an effortto create disturbances at our plant here at Lawrenceburg.They havewritten mea letter inwhich theyclaim some special status for you as an"organizingcommittee."You have aright to belong to this committee if you want to, but there mustbe no misunderstanding of the fact that your working for the Union part-timeor being a committee member does not give you the right to let your Unionactivities interfere with your employment at Murray Ohio or with the employ-ment or work of others at our plant.You are subject to the same rules as all other employees.If you do not doyour job properly or if you do not obey Company rules,or if you neglect yourwork or interfere with the work of others,you are subject to discipline, includingdischarge,just as is anyone else.Your attention specially is directed toward theCompany policythat anyonewho creates a disturbance in the plant or threatens anyone in our employ issubject to immediate discharge.No employee is allowed to carry on union organizing activities in the plantduring workinghoursAnybodywho does so and thereby neglects his ownwork or interferes with the work of others will be subject to discharge.MURRAY OHIO MANUFACTURING COMPANY,By -------------------------------------BILL HANNONExecutive Vice President.On or about August 19, 1959, the Respondent posted a notice on its employeebulletin board which, in substance, expressed Respondent'sgeneral opposition tothe Union .2We turn now to the acts and conduct alleged to be violative of Section 8(a)(1).Thomas Lemay,a member of the organizing committee,worked on several differentjobs during his employ with the Company.He voluntarily quit working for theCompany about September 1, 1959.After becoming a committeeman,and beforehe quit, Lemay at times wore a union button or a union tee shirt at the plant.Lemay testified that about 3 weeks before he quit his job, his "foreman,"GeorgeMorrison,approached him while he was working on the assembly line and askedhim if he would exchange his union button for a foreman's job.At this pointcounsel for the General Counsel completed his direct examination of Lemay andcounsel forthe Charging Partyproceeded to question the witness further.Underhis questioning, Lemay testified that a day or two before the above incident Morrisonsent him to the office. Present were Clarence Junke and Johnny Slankus, whomRespondent stipulated were Lemay's foreman and superintendent,respectively.Lemay testified that when he arrived in the office"they started out talking about theUnion running them out up north before they came down here and said that ifthey come in down here,they would have to do the same thing,move out."Theremainder of the conversation,according to Lemay, concerned"getting on to him"about hiswork.It is noted here that on cross-examination Lemay inconsistentlytestified that he was sent to the office onthe same dayand a few minutes after hisconversation withMorrison concerning the union button.Lemay gave a poorimpression as a witness and I am constrained to find his testimony unreliable.Ac-cordingly, I do not credit the antiunion remarks which he attributed to Junke andSlankus.1 Approximately 1,700-1,800 maintenance and production employees were employed atthe plant in August and September 19592It is clear that the notice, which is appended hereto as Appendix B, did not exceedthe permissible bounds of free speech as contemplated by Section 8(c) ; no allegation tothe contrary is made by the General Counsel MURRAY OHIO MANUFACTURING COMPANY189Respondent contends, contrary to the allegation of the General Counsel, thatGeorge Morrison is not a supervisor within the meaning of the Act and in supportof its contention called Morrison as a witness.Morrison testified that he is classifiedas a leadman in one of Respondent's two final assembly lines in his department andthat his job was to "keep the line going."Approximately 19 to 26 employees workon each line.There is a leadman for each line and each answers to ForemanSlankus [sic].Morrison credibly testified that he has no authority to hire or fireor to recommend any such action. Further, he cannot grant minor favors toemployees such as time off.He is hourly paid and in August he received $1.80 perhour as compared to $1.64 for the production workers. (He presently earns $1.90as compared to $1.83 for the others). In view of the foregoing, and of other testi-mony in the record which need not burden this report, I find that Morrison was nota supervisor within the meaning of the Act during the period in question.Virgil E. Nutt, a member of the organizing committee who signed the letter ofAugust 8 and an inspector whose alleged discriminatory discharge is discussed below,credibly and without contradiction testified that on August 17, his foreman, JesseHardison, approached him during a work break and asked him why he was wearinga union button and at the same time asked what was his biggest complaintWhenNutt replied that he had no complaint Hardison told him he must have a complaintor else he wouldn't be wearing a union button.Hardison also told him, accordingto Nutt, that "if the Union did come in we will all be out of a job because theCompany.couldn't compete against the United Automobile Workers Union,that they would go broke and we all would be out of a job."Another employee, Jackie Land, an inspector on the second shift and a memberof the organizing committee, testified concerning a conversation he had with ForemanHardison on August 13, 1959.According to Land, Hardison on that occasion cameup to him and said, "You certainly did surprise me."When Land did not respond tothis comment, Hardison spoke for a minute or two and then before leaving re-marked, "I wish you would pull it off."Charles Woodall, an employee of the Respondent for 31/z years and a member ofthe organizing committee, was called by the General Counsel to testify about aconversation he had with Louis Heller, foreman of department 62.Woodallcredibly testified that on an occasion after he began wearing a union button at theplantHeller approached him and asked him why he was wearing the button.Woodall answered that he had a good reason.A day or two later, according toWoodall, Heller approached him again and observed that he was not wearing hisunion button.This time Heller asked him what he had done with his button,".thrown it in the garbage?"Heller denied having these conversations and alsotestified thatWoodall at this time had been transferred to another department andwas no longer under his supervision.Heller conceded, however, that he daily hadoccasion to enter the department in which Woodall worked and that at times hewould walk past him. From my observation of the witnesses, I do not creditHeller's denial of these conversations and Woodall's testimony concerning them isaccepted in its entirety.Finally, we turn to the testimony of George H O'Rear 3 concerning a conversationhe had with A. J. Flannigan, plant engineer of maintenance and industrial engineer-ingO'Rear, a maintenance mechanic and a member of the organizing committee,testified that but with one exception he was the only maintenance employee on hisshift who wore a union button at the plant.O'Rear testified that sometime after hestarted wearing the union button Flannigan came up to him, looked at the button,and said, "I wouldn't have thought it."O'Rear countered by saying, "I wouldn'thave thought I would have been here six months without a raise." ThereuponFlannigan stated, "Maybe we can do some negotiating now.What was it you werewanting, $2 an hour?"When O'Rear replied, "No," but that he wanted decent wagesfor every man in the plant, Flannigan stated that perhaps the Company could dosomething about it.During the conversation, which as indicated was prompted byFlannigan, O'Rear mentioned that he had belonged to the Union before.Flanniganreplied that he had belonged to a union also, but he didn't think much of "thisone "All of the foregoing testimony of O'Rear is undenied and is credited.C. Conclusions as to interference, restraint, and coercionConsidering the size of the plant and the large number of employees involved, itcannot be said that during the second organizational campaign the Respondentembarked on a course of widespread activity designed to interfere with the rights3 The allegation that O'Rear was discrnnmatorilydenied a 5-cent hourlywage increaseis discussedhereinafter. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees guaranteed in Section 7.Nevertheless,I deem it important thatthe Board,in only the recent past, issued an order directing the Respondent to ceaseand desist from certain acts and conduct which it found to be violative of Section8(a) (1) inMurray Ohio Manufacturing Co., supra.In view of this background, andalso because of the further unfair labor practice found hereinafter,I cannot regardthe incidents here under consideration as being isolated.From the evidence de-scribed in the foregoing section, I find that Respondent engaged in conduct whichtended to interfere with, coerce,and restrain its employees in the exercise of rightsguaranteed them in the Act by:1.Hardison's statement to Nutt after having questioned him about his unionbutton that if the Union came in the Company would go broke and the employeeswould all be out of a job?2.Hardison's statement to Land, upon observing Land wearing a union button,that Land surprised him and that he wished Land would pull the button off.3.Heller's interrogation of Woodall as to why he was wearing a union button andhis subsequent question as to what he had done with it," . . . thrown it in thegarbage?"4.Flannigan's statement to O'Rear, upon observing O'Rear's union button, "Iwouldn't have thought it"and his subsequent statement,in the context of his remarkconcerning the union button,"Maybe we can do some negotiating now."I base no finding of an 8(a)(1) violation upon the testimony of Thomas Lemay.Having found George Morrison to be a nonsupervisory employee, no violation canbe based upon any statement that Morrison may have made to Lemay.With respectto Lemay's testimony concerning a conversation he had with Junke and Slankus, Ihave discredited said testimony.Moreover, it should be pointed out that there isno allegation in the complaint(nor was the complaint amended at the hearing)charging Respondent of any illegal conduct through its supervisors,Junke andSlankus.D. The alleged discriminatory discharge of Virgil NuttVirgil Nutt was first hired by the Respondent on October 7, 1958, as an inspectoron the production line and he remained in this position until about December 4, 1958,atwhich time he was laid off.5He was recalled on May 4, 1959, and at thistime was assigned a job as an inspector on the paint line.He retained this jobuntil his final discharge which occurred on October 9, 1959.6Nutt received one automatic pay increase during the period of his first employ-ment and he received another in June after his recall.On July 7 Foreman JesseHardison gave Nutt a 5-cent increase which was not automatic,but was in thenature of a merit increase.Hardison credibly testified that he gave Nutt the latterincrease in the hope that Nutt would thereby be encouraged to improve his workand become a good inspector.?In 1959 Nutt worked on the second shift under the supervision of Jesse Hardison,his hours being from 3:30 p.m. to 12 a.m.As indicated by his job title,Nutt's basicfunction was to inspect various bicycle components as they came to him from thepaint shop.These components,which included bicycle tanks,frames, and luggagecarriers,were attached to racks on a conveyor belt and the belt carried the itemspast his work station It was Nutt's duty to check the parts for variances in coloror for other paint defects such as runs, scratches,spots, and the like. In the caseof defective tanks or frames,itwas Nutt's job to attach a piece of tape to the defec-tive items.The conveyor belt continued on to the next station a short distance awaywhere three or four production workers would unload the parts from the belt,separating the good parts from those marked bad.The rejects would be sent backto the paint department.8The procedure with respect to luggage carriers was dif-4 In the context of Iardison's interrogation of Nutt. I do not regard Hardison',,; state-ment with reference to the Company's going broke if the Union came in as a mere predic-tion of what might occur and hence not coercive6Nutt testified that he first worked for the Company from about September 16, 1958,until November 6, 1959I regard the company records(Company Exhibit No 3), fromwhich the above dates are taken as being more accurate'Unless otherwise indicated.alldates hereinafter are in 19597About the time of his layoff,Nutt received an individual merit rating which ratedhim as "average"on all rated itemsMurray II Marston,his foreman at that time,noted on the rating sheet:"This employee only been here approximately 60 days.Notlong enough to tell if he will make a good inspector."8The components which passed inspection were finished productsHowever, some weresent to another department for decorative trim. MURRAY OHIOMANUFACTURING COMPANY191ferent.Rather than tag the defective carriers and allow them to pass on to theproduction workers, it was Nutt's job to remove the defective carriers from theconveyor line and place them in reject racks located in his immediate work area.Itwill be recalled that Nutt was one of the 88 union organizers at the plant andthat Respondent was so apprised by the Union's letter of August 8. Beginning onAugust 9 Nutt wore either a union button or a union tee shirt at the plant, a practicewhich he continued about 90 percent of the time thereafter.As has also beenrelated,Nutt's foreman, Hardison, in a conversation which occurred on August 17,asked Nutt why he was wearing a union button and at the same time stated that ifthe Union came in they would all be out of a job because the Company could notcompete against the Union and would go broke.The evidence reveals that Nutt had been working overtime each night for approx-imately the last 8 or 10 weeks prior to the time of his wearing a union button.Notlong after he started to wear his button, Nutt's overtime was divided with HowardMarston, another inspector, and thereafter Nutt worked overtime only every othernight.The General Counsel does not allege that this action was taken for a dis-criminatory reason, but cites it as one of the "strange things" which happened toNutt after he began to wear a union button. Joseph Remick, assistant chief toquality controlin inspection,credibly testified that in the first week of August anumber of employees complained to him about not getting as much overtime as menwith less seniority and that due to these complaints he issued an order that all over-time be divided among the employees under his supervision.Hardison workedunder Remick and corroborated the latter's testimony to the extent that Remickadvised him about the men's complaints and instructed him to divide overtimeamong the employees whom he supervised.The evidence is unrefuted thatHardison divided the overtime not only between Nutt and Marston, but also amongother qualified employees. In view of the foregoing, I find that the splitting up ofNutt's overtime was not caused by or related to his union activities.Nutt testified that in August, shortly after the advent of the organizing committee,Hardison began to spend a substantial part of his time checking his (Nutt's) work.According to Nutt, this activity on Hardison's behalf ceased sometime after hereceived a second incident report.Then, as Nutt put it, "he quit checking myline-except he come by and asked me how things were running and what was thetrouble and what seemed to be the matter. In other words, he left the impressionhe was trying to help me then."At this point, it is appropriate to set forth hereNutt's testimony (on cross-examination) with respect to Hardison's checking hiswork.Q.Mr. Hardison was your foreman, wasn't he?A. Yes, sir.Q. And it was his job to inspect your work, is that correct?A. Yes, sir.Q. And he did inspect your work, didn't he?A. After I started wearing my union button, yes, sir.Q. Are you testifying now that he didn't check your work at all before youstarted wearing a union button?A. He didn't check it without asking me about it.Q.Without you asking about it?A. No.Whether or not Hardison actually did check Nutt's work more closely followingthe appearance of the Union at the plant, Nutt's testimony can be regarded at bestas only a gross exaggeration of whatever actually occurred in that regard.Theevidence clearly reveals, and I find, that one of the chief duties of the foreman inthe inspection department was to check the work of the employees under theirsupervision.Nutt's claim that Hardison checked his work only when he (Nutt)requested him to do so is not credited.Respondent asserts that Nutt was discharged on October 8. 1959, "after repeatedwarnings for failure to properly perform his job; failure to obey instructions in theperformance of his job, and a final incident of both gross negligence and failureto follow instructions and perform his job in a manner in which it was supposed tobe done."We turn now to a consideration of Nutt's work record.The evidence establishes that Nutt received three "incident reports" prior to thetime of his discharge. Incident reports are in the nature of warnings and are signedby a superintendent and the personnel director.Although these reports are notphysically shown to the employees, the employees are notified whenone isfiled andthey are told of the basis therefor.The foreman or supervisor who advises theemployee also signs the incident report and notes on it any remarks the employeemay have made upon being so advised. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDThe gist of the General Counsel's theory concerning Nutt's discharge appears tobe that once Respondent, particularly by Hardison, discovered that Nutt was anactive union adherent, it deliberately set about to build up an unsatisfactory workrecord against Nutt so that ultimately it could find an excuse to discharge him.Before his union activities, the General Counsel asserts, Nutt had a satisfactorywork record.Contrary to the contention of the General Counsel, the evidence establishesthatNutt received his first incident report on July 17, 1959, which was about 3weekspriorto his having engaged in any union activity. Indeed, the fact thatRespondent found fault with Nutt at this time tends to substantiate its entire defenseto Nutt's case.Concerning this incident report, Hardison testified that on July 16,as he was making his rounds of inspection, he discovered that Nutt had put his OKtag on an entire rack of bicycle tanks, 40 of which he found to be defective becauseof lightness in the paint spray.He reported the matter to his superior, JosephRemick (assistant chief to quality control in inspection), whereupon Remickinstructed him to issue a reprimand to Nutt.Hardison then made out andsigned an incident report, which Remick later also signed, and advised Nutt of theaction taken .9The General Counsel urges that the July 17 incident report be discredited com-pletely as an outright fabrication. I find no basis whatsoever for upholding thiscontention.On the contrary, the corroborated testimony of Hardison and Remickisfully credited concerning this incident report.Significantly,Nutt testified oncross-examination that he did not recall the July 16 incident, but acknowledgedthat he had been criticized by Hardison in July for passing some bad fenders iU TheJuly 17 incident report, concerning which both Hardison and Remick testified, wasintroduced in evidence as a part of Respondent's case.Nutt was not called onrebuttal.On August 17 Hardison filed a second incident report charging Nutt with "notmaking rejects due to his inattention on the job."Concerning this incident, I creditHardison's testimony that he did not file this incident report until having firstcautioned Nutt about permitting bad forms to pass, and that he made the report onlyafter having observed on his second round of inspection that Nutt permitted thesame situation to continue.Nutt conceded having been notified by Hardison of thesecond incident report."The third incident report with respect to Nutt's work was made by Remick onAugust 28.On this occasion Remick discovered that a rack containing a numberof defective bicycle carriers had Nutt's OK tag on the entire lot.Remick there-upon made out an incident report on which he noted:Found painted carriers with Virgils ok on 2 loads.Found I1-Rejects in 1-loadFound 19-rejects in I-loadRejects were light paints and runs.Virgilwas told before & this is his lastwarning.Remick also wrote in the incident report: "That Virgil Nutt be discharged onnext offense." Hardison testified that when he notified Nutt about this incidentreport, and the reason therefore, Nutt replied, "I don't see how I missed them. Iwent over them twice."Nutt conceded that he was notified about this incidentreport and that Hardison told him that he could be fired if it happened again.In fact, Nutt conceded on direct examination that he had passed as satisfactory thedefective items which were the subject of this reprimand.He offered no further9Remick credibly testified that in June, prior to the above incident, Joe Stanford (aninspector in the trim department) and Murray Marston (a foreman in the inspectiondepartment) each had occasion to come to him and complain about Nutt's workAlthough the incident occurred on July 16, the report was made out on July 17.10On direct examination Nutt testified about an incident involving bad fenders andframes concerning which he was warned by Hardison, but lie did not identify the timethis occurredPresumably this is the incident which he acknowledged being warned aboutin JulyIt is appropriate here to note that Nutt was a voluble witness and that much of histestimony relating to his work was rambling, disjointed, and confusingConsequently,I find certain aspects of his testimony, as noted herein, to be unreliable"Apparently in reference to this incident report, Nutt testified that around August 19Hardison checked his line to see if anything was missing, and that 'if he would find one[bad touch mark on a frame] he would come and jump on me about it and correct meabout it but he found 2 out of that 15 on frames and he never did find a fork " MURRAY OHIOMANUFACTURING COMPANY193explanation except to state that the carriers were "tuning bad" that night and that"they are the hardest thing to inspect and the hardest thing to paint,in my opinion."We turn now to the final incident which Respondent asserts was the basis forNutt's discharge.The facts concerning this incident,which occurred on the nightof October 6, are largely not in dispute.On this evening,at approximately 11:30or 11:40, an order or a"run" of bicycle luggage carriers was on the line and cameto Nutt for inspection.It is undisputed that this was a bad run in the sense that anabove normal number of carriers had bumped or touched each other as theywere carried along the conveyor line from the paint shop.The result was thatthe paint on these carriers had "touch"or "bump" marks on them which madethem defective.The carriers on the conveyor were attached to bars at the rateof 16 to a bar.Nutt testified that there were 51 bars on this run(or a total ofabout 816 luggage carriers)and that he removed approximately 3 from each bar.In any event,Nutt testified that he removed approximately 163 to 165 bad carriersout of a total run of 825.As noted hereinafter,witnesses for the Respondenttestified that Nutt removed only 60 defective luggage carriers.What is important tonote here,however(and this is undisputed), is the fact Nutt did not remove allthe defective carriers which came past him on this run. Instead,except for thosewhich he removed, Nutt tagged the entire run "hold for inspection."The resultwas that all these carriers,the good mixed with the bad, were removed from theconveyor line and placed in four or five racks in the production area below him.Nutt testified that the run of luggage carrierswas completed "shortly" before thebuzzer rang at 11:50 p in.Itwas Respondent's custom to give the employees a 10-minute break period at 11:50 so they could wash up before punching out at theend of the shift.However,they were not permitted to punch out until 12.Onthis evening Howard Marston(the other inspector)was scheduled to work over-time and was due to relieveNutt at 11:50.Nutt testified that Marston did notarrive until 11:55.He testified also that before he left he told Marston to besure and tell Hardison about the luggage carriers that were marked "hold forinspection"becauseHardison"needed to know about them."Nutt thereuponvent to the restroom,washed up,and punched out.As we shall see, Hardisonapproached him as he was about to leave the plant.Hardison testified that on this evening about 11:55 he walked toward the clock,and, when passing the paint line, noticed that four or five racks of material weretagged "hold for inspection."Hardison testified that since Marston was scheduled torelieve Nutt,and because Nutt had not reported to him about the material marked"hold for inspection,"he immediately went to the clock to look for Nutt.Theevidence is clear,from the testimony of both Hardison and Nutt,thatHardisoncaught up with Nutt just after Nutt had clocked out and was standing in the door-wayHardisonasked Nuttwhy the carriers were marked"hold" and Nutt toldhim what had occurred.12Hardison then left Nutt and returned to the area wherethe racks were stationed and looked through them.He testified also that upon hisreturn to this area he asked Marston, "Did you see all this," whereupon Marstonreplied,"Yes, Virgil Nutttold me to tell you about it when you come."Hardison,whose shift also ended at 12, thereupon wrote the following notewhich he left for Remick:COP Y10/6/59JOE:Nutt didn't inspect the luggage carriers as he should have tonight he onlypulled off 1/2 racks of rejects on the complete run and tagged the rest of themhold.He never reported to me they were running bad and I had to catch him-after he clocked out and asked him why he didn't check them. I wish youwould call me at home and talk to me about it. If he can't do his job he isn'tany good to us.The least he could have done was made a report to mebefore he clocked out.[S]JESSE.I left them so you could see the mess he left and some are goodand some arebad.When Remick found the note the next morning, he, together with Murray Marstonand Gene Diaddario,13 proceeded to inspect the racks which Nutt had left marked12Fardison testified that Nutt told him only that "a little of everything" was wrongwith the material.Nutt testified that he explained the situation more fully and thatHardison accused him of not inspecting the carriers.i''Murray Marston. not to be confused with Howard Marston, was inspector foreman onthe day shiftDiaddario was paint shop foreman on the (lay shift. 194DECISIONSOF NATIONALLABOR RELATIONS BOARD"hold for inspection" on the night before.The evidence indicates that a total ofapproximately 825 carriers went through the line on the preceding evening's run.Of these, a total of approximately 160 were found to be defective.Although Nutttestified that he had removed 163 or 165 defective carriers, the corroborated andcredited testimony of Remick, Murray Marston, and Diaddario show that theyfound only 60 defective carriers which Nutt had removed and placed in a separaterack.The remaining 100 defective carriers were mixed with the good in the rackswhich Nutt had marked "hold for inspection."After he had made his investigation of the above matter, Remick telephonedHardison at home and told Hardison not to let Nutt work that evening and thatNutt should be discharged.When Nutt reported to work that evening he wasadvised by Hardison that it had been recommended he be discharged.He didnot work that night and he received his termination slip when he reported the nextmorning.E.Conclusions concerning Virgil Nutt's dischargeUpon consideration of all the evidence, I am convinced, and I find, that Nuttdid not perform his job properly on the night of October 6 and that Respondenttherefore had cause to terminate Nutt's employment.Respondent asserts that onthe evening in question Nutt failed to perform his duties in two respects: (1) hefailed to remove all the defective carriers from the conveyor line, and (2) heviolated a company rule by not reporting to his foreman that the carriers wererunning unusually bad.As to his failure to remove all the carriers, I am unable to conclude with certaintyfrom the evidence presented that it would have been physically possible for Nutt tohave removed all of the 160 defective carriers as they passed him on the conveyorline.14However, I have found the evidence to establish that Nutt removed only60 carriers from the line, not 163 or 165 as he testified.Regardless of whether ornot Nutt could have removedallof the defective carriers, I am satisfied that hisperformance in this regard was not up to the standard which the job required.15With respect to the second aspect of Nutt's work on this occasion, it is undis-puted that the Company had a rule which required the inspectors to notify theirforeman immediately upon discovery of a bad run and that the inspectors, includingNutt, were aware of this rule.Nutt testified that on the evening of October 6 hewas unable to notify Hardison about the bad run because Hardison was not insight and he was unable to leave his work station to look for him due to that factthat the line was still running.Although there is no doubt but what the line wasstill running at this time, the evidence establishes 16 that the usual procedure foran inspector to follow in such a case was to notify the three production workerswho were stationed only a few feet away.One of the production workers thencould leave to find the foreman or, in the alternative, the inspector could leavethe line and the production workers would remove the material and place it in arack until the inspector returned.Nutt did not follow this procedure nor did heoffer any explanation for his failure to do so.I find under all the circumstances that atthe very leastNutt should have notifiedhis foreman before leaving the plant.Nutt was well aware that this was the worstrun he had ever experienced and he knew that it was his duty to report the matterto his foreman.Moreover,Nutt had already received three reprimands abouthiswork-the last only 9 days before. Instead, Nutt punched out at 12 o'clocksharp without making any effort to find Hardison.17 In all the circumstances Iam convinced, and I find, that Nutt failed to perform his duty and violated acompany rule by not reporting the matter to his foreman.14Remick testified that in the normal course of events an inspector would be able totake off 160 defective carriers out of a run of 800This opinionated testimony was notfurther substantiated.IsRespondent made some change in the operations of the paint inspector's job severalmonths after Nutt was discharged, but the record does not indicate the nature or extentof the changeThe fact that later some change was made in the operations does notaltermy conclusion that Nutt, in all the circumstances, including his failure to reportthe bad run to Hardison before leaving the plant, failed to properly perform his duties onthis occasion10This finding is based on the credited testimony of Remick and HardisonMoreover,JackieWray, another inspector and a witness for the General Counsel, fully confirmedRemick's and Hardison's testimony in this regard17 The last employees check out about 12 : 03.Nutt, therefore, was among the first toleave the plant. MURRAY OHIO MANUFACTURING COMPANY195Whilethe violations of 8(a) (1) heretofore found may be a factor to be con-sidered in determining whether or not Respondent committed a discriminatory dis-charge, theyare not sufficient,in and of themselves,to compel the conclusion thatNutt was discriminatorily discharged.Itwas still incumbent upon the GeneralCounsel to establish by a preponderance of the evidence that he was dischargedbecause of his union activities.18Not only have I found that the incidentof October9 constituted real cause forNutt'simmediate discharge,but it is an inescapable fact that Respondent began tofind fault with Nutt beforeNuttengaged in any unionactivity.In this connection,I have considered also the fact that Nutt was a young man of 19 years and that heworked for the Respondent for a total period of less than 6 months prior to hisdischarge.1eIndeed,Nutt conceded various work deficiencies and that he had beenwarned before.The fact thatNutt was an active union adherent and that stepswere takenby the Unionto notify the Respondent of this fact does not immunizehim fromhaving to meet Respondent'swork requirements.On the entire record, and from my observation of the witnesses,I find that theRespondentdid show bysubstantial evidence that the assigned basis of discharge didhave a tangible basis and was not a mere pretext to conceal the real reason.Althoughthe Respondent may have welcomed the opportunity to be rid of an active unionadherent,a violationof the Actcannot be established by suspicion alone. I findthat the General Counsel has not sustained his burden of proof as to the unionactivityof Nutt being the reason for his discharge. It is therefore concluded andfound that Respondent did not, by its discharge of Nutt, engage in discriminationwithin the meaning of Section8(a) (3) of the Act.F. Findings and conclusions concerning the allegation that George O'Rear wasdiscriminatorily denied a5-cent wage increaseThe complaint alleges that"on or aboutSeptember25, 1959,the Respondent[discriminatorily]failed to give its employeeGeorgeH. O'Rear, a raise in pay of5 cents an hour, while giving such raise to all other welders in O'Rear's department."As heretoforenoted, O'Rear was a member of the organizing committee and hewas one of the only two employees in the maintenance department to wear a unionbutton on his shift20As has beennoted, A.J.Flannigan,maintenance plant engineer,expressed his surprise when he found that O'Rear was wearing a union button andtold him that"Maybe we can do some negotiating now.What was it you werewanting, $2 an hour?"During this same conversation Flannigan also told O'Rearthat he did not think much of"this"Union-"this"being in reference to theUAW-CIO.O'Rear, whose job classification was a maintenance mechanic, first began workingfor the Respondent in July 1956.It is undisputed that O'Rear received the follow-ing merit increases during his tenure with the Company:November19, 1956-10cents; January 27,1957-5cents;May 18, 1957-5 cents;June 24, 1957-5 cents;January 27,1958-5 cents; January 19, 1959-5 cents; November 16, 1959-5 cents.Duringhis entire tenure of employment with the Respondent,O'Rear was ex-clusively engaged in performing welding work.During the period here underconsideration he worked with two other maintenance mechanics in the maintenanceshop(this as contrasted to other maintenance mechanics who performed weldingin the production areas or in other parts of the plant).According to O'Rear'sunrefuted and credited testimony,he had more seniority than the other two menwho worked with him. In September 1959, the latter two employees received amerit increase of 5 cents an hour, but O'Rear did not.A few days after this increasewas given,O'Rear went to see Flannigan in the latter's office for the purpose ofascertaining an explanation for his not also receiving a 5-cent increase.Accordingto O'Rear's credited testimony,Flannigan at first stated that he could not tell himwhy he did not get a raise.When O'Rear asked him for the second time, he wastold by Flannigan to sit down.Flannigan then stated,"You are working againstus."TothisO'Rear replied,"I'm not working against you.I'm working for thegood of everybody in here."O'Rear testified that Flannigan then said that "he>e Straehan Shippinq Company/,et al,87 NLRB 431;Punchand Judd Togs Inc ofCalifornia,85 NLRB 499;Petroleum Carrier Corporation of Tampa. Inc,126 NLRB. 103119Respondent's emnloyment records showthat Nuttwas still a temporary employee atthe time of his dischargep According to O'Rear'sunrefuted and credited testimony,the otheremployee wore aunion button for only a few days. O'Rear wore a button almost daily from August untilChristiuas 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould make it right if we would go along with him." O'Rear answered that he wasnot selling out.At this point, according to O'Rear, Flannigan remarked that theywere looking around for foreman material, but that he was not a 100-percent com-pany man so they could not use him.Flannigan acknowledged that O'Rear came to see him about not receiving araise,but gave a different version as to what ensued.According to Flannigan,O'Rear "stormed" into his office and asked why he could not get a raise like therest of his department.Flannigan testified that he told O'Rear he did not receivea raise because he was not "putting out"; that he was "content to just stand thereand do that one job and he didn't like to go out in the various departments and dorepairing and welding."At this point, according to Flannigan, O'Rear got prettyhot and said, "Well, the only way you can get a raise around here is either to dosome work for you on your house or work out on your house." Flannigan testifiedthat he then told O'Rear that he felt highly insulted about this accusation, where-upon O'Rear left his office.On cross-examination O'Rear conceded that during this conversation he toldFlannigan that other employees in the department had worked on Flannigan'shouse on company time, but he also testified that this aspect of the conversationdid not occur until after Flannigan had talked to him about working against theCompany.Counsel for the Respondent did not ask Flannigan whether he madethe statements attributed to him by O'Rear.From my observation of the witnesses, and upon the evidence as a whole, IcreditO'Rear's version of this conversation.In this connection, I regard it assignificant that Flannigan did not deny having an earlier conversation with O'Rearconcerning O'Rear's wearing a union buttonIhave heretofore found that thestatementsmade by Flannigan in that conversation were in violation of Section8(a)(1)I find that the evidence adduced by the Respondent was insufficient to meet whatI regard asa prima facieshowing the General Counsel that O'Rear was discrimi-natorily denied a 5-cent wage increase.Thus, not only did O'Rear credibly testifythat Flannigan told him, in substance, that he did not receive a raise becausehewas working against the Company,21 but Respondent offered no affirma-tive evidence to indicate the reason why the two men of lesser seniority with whomO'Rear worked did receive a raise and O'Rear did not.22While it is true that O'Rear subsequently did receive a 5-cent raise on November16 1959, the fact that this belated increase ultimately was given is not in itselfsufficient to show that earlier discrimination had not occurred. In this regard,it is significant to note that the November increase was not given to O'Rear untilafter an unfair labor practice charge had been filed on his behalf.On the entire record I conclude and find that the Respondent failed and refusedto give O'Rear a 5-cent waee increase in September because of his known unionactivities, thereby violating Section 8(a)(3) of the Act. It is also found that thediscrimination occurred on the day when the two employees with whom O'Rearworked received a 5-cent hourly increase.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth in section III, above,occurring in connection with the operations of the Respondent set forth in sectionI,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes affectingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices viola-tive of Section 8(a)(1) and (3) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.a Under all the circumstances. I find that Flannigan's reference to O'Rear's "workingagainst" the Company clearly referred to O'Rear's activities on behalf of the Union23Respondent offered testimony to the effect that 64 employees were classified as mainte-nance mechanics (32 of whom performed welding work) and that some but not all ofthem received a 5-cent wage increase in SeptemberThe fact that some other employeesin this classification did not receive a wage increase at this time does not alter myconclusion with respect to O'Rear. MURRAY OHIO MANUFACTURING COMPANY197The Respondent's unfair labor practices abridge basic rights guaranteed employeesby Section 7 of the Act.23 The rights involved are closely related to others guaran-teed by Section 7. In view of the nature of the unfair labor practices found above,and as the Respondent has committed other unfair labor practices, as found bythe Board inMurray Ohio Manufacturing Co., etc.,122 NLRB 1306, there isreasonable ground to believe that it will abridge such other rights in the futureunless appropriately restrained.Therefore, in order to make effective the inter-dependent guarantees of Section 7, I shall recommend an order which will in effectrequire the Respondent to refrain in the future from abridging any of the rightsguaranteed employees by Section 7.24Having found that the Respondent discriminatorily denied a wage increase toGeorge H. O'Rear in violation of section 8(a) (1) and (3) of the Act, I shall recom-mend that Respondent make him whole for any wage loss incurred as a result ofthe discrimination against him, in accordance with the Board's usual remedialpolicies.Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act2. International Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act4.By discriminating in regard to the terms and conditions of employment ofGeorge H. O'Rear, thereby discouraging membership in the Union, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.Respondent has not engaged in unfair labor practices within the meaning ofSection 8(a) (3) and (1) of the Act by its discharge of Virgil Nutt.[Recommendations omitted from publication.]'3N L R Bv.EntwistleMfgCo, 120 F.2d 532(CA 4).-tMayDept, tment Stores d/b/a Famnous-Barr Company vN L R B ,326 U S 376APPENDIX BTo: ALLEMPLOYEES.Subject:GENERAL ANNOUNCEMENT.August 19,1959A number of you have come to your foreman and to me wanting to knowsomething of the Company's position in the light of the United Automobile Work-ersUnion's new attempt to start an organizing campaign here at LawrenceburgSince we all know that the United Automobile Workers Union is very anxiousto take over your rights, including the right to be able to collect something over$15,000 each month out of your pay as Union dues, and havingseenthem in theircampaign here before, I am sure that they will spend a lot of time and circulatea great deal of propaganda to try to see some of you on signing their cards, turningyour rights aver to them, and agreeing to pay part of your money to them as Uniondues.Because many of you have come to work with Murray Ohio since the last cam-paign the United Automobile Workers Union put on in Lawrenceburg, I believeit is desirable to make a few things clear to you as to my position, the Company'sposition, and the rules and policies of your plant.This is done so that you will notbe misled or fooled by propaganda or sales talk.I particularly want to call your attention to the followingsix points:(1)We believe that you are and always will be better off without the UnitedAutomobile Workers Union at Murray Ohio.-577684--61-vol. 128-14 198DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)We believe that if you were to let the United Automobile Workers Unioncome into your plant that it would not do any good and,that it might do seriousharm to you and to your company.(3) It is not necessary and it will never be necessary for any person to belongto the UAWor to sign cards in theUAW or anyother union in order to geta job with or to work for Murray Ohio.(4)Any employee who might sign a card or belong to the UAW will not, asa result of that, get any advantage or privileged treatment over anyone whorefuses to sign a card or who does not belong to the Union.(5)Anyone who has been interfered with in the plant or has been threatenedshould let the Company know and we will take appropriatesteps to seethat thissort of conduct is stopped.(6)No employee will be allowed to carry on union organizing activities in theplant during working hours.Anybody who does so and thereby neglects hisown work or interferes with the work of others will be subject to discharge.The same law which allows the United Automobile Workers Union people to tryto sell you on turning your rights over to them, this law gives you an equal rightto refuse to have anything to do with them.This same law also allows you, if youlike, to attempt to persuade others not to have anything to do with these UAWpeople.Anyone who tells you anything contrary to this is not telling you the truth.THE MURRAY OHIO MANUFACTURING COMPANY(S)BillHannonBILL HANNONExecutive Vice PresidentLocal 1426,International Longshoremen'sAssociation,AFL-CIOandFred BrownandHeide and Company,Inc. andWilmington Shipping Company, Parties to the Contract.CaseNo. 11-CB-90. July 00, 1960DECISION AND ORDEROn March 14, 1960, Trial Examiner Henry S. Salim issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Union had engaged in and was engaging in certainunfair labor practices, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent Union filed exceptions to the Intermediate Report and asupporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following addition.We find, in agreement with the Trial Examiner, and for the reasonsgiven in the Intermediate Report, that the Respondent violated See-128 NLRB No. 30.